DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Li et al. (US Pub. No. 2016/0252722 A1) discloses a wavelength conversion device (Figure 1A) comprising: a reflective layer (Figure 1A, element 102); a phosphor layer (Figure 1A, element 101) disposed on the reflective layer (Figure 1A, element 102) and comprising at least one conversion region (i.e. wavelength conversion modules; Figure 1A, elements 108a and 108b) configured to receive a light beam and convert a wavelength of the light beam (page 3, paragraph 0058, lines 1-4 and 10-14); a substrate (Figure 1A, element 104) comprising a first surface, wherein the reflective layer (Figure 1A, element 102) is disposed between the phosphor layer (Figure 1A, element 101) and the substrate (Figure 1A, element 104).  However, Li et al. and the prior art of record neither shows nor suggests a wavelength conversion device comprising a thermal conductive layer disposed on the at least one surface of the substrate and adjacent to the phosphor layer, wherein the thermal conductive layer is directly connected to the at least one conversion region for conducting a heat generated at the at least one conversion region during a wavelength conversion.
Regarding claim 10, Li et al. (US Pub. No. 2016/0252722 A1) discloses a wavelength conversion device (Figure 1A) comprising: a reflective layer (Figure 1A, element 102); a phosphor layer (Figure 1A, element 101) disposed on the reflective layer (Figure 1A, element 102) and comprising at least one conversion region (i.e. wavelength conversion modules; Figure 1A, elements 108a and 108b) configured to receive a light beam and convert a wavelength of the light beam (page 3, paragraph 0058, lines 1-4 and 10-14); a substrate (Figure 1A, element 104) comprising a first surface, wherein the reflective layer (Figure 1A, element 102) is disposed between the phosphor layer (Figure 1A, element 101) and the substrate (Figure 1A, element 104).  However, Li et al. and the prior art of record neither shows nor suggests a wavelength conversion device wherein the thermal conductive layer disposed adjacent to the phosphor layer and directly connected to the at least one conversion region such that a heat generated at the at least one conversion region during a wavelength conversion is transferred from the at least one conversion region of the phosphor layer to the thermal conductive layer.
Regarding claim 18, Li et al. (US Pub. No. 2016/0252722 A1) discloses a wavelength conversion device (Figure 1A) comprising: a reflective layer (Figure 1A, element 102); a phosphor layer (Figure 1A, element 101) disposed on the reflective layer (Figure 1A, element 102) and comprising at least one conversion region (i.e. wavelength conversion modules; Figure 1A, elements 108a and 108b) configured to receive a light beam and convert a wavelength of the light beam (page 3, paragraph 0058, lines 1-4 and 10-14); a substrate (Figure 1A, element 104) comprising a first surface, wherein the reflective layer (Figure 1A, element 102) is disposed between the phosphor layer (Figure 1A, element 101) and the substrate (Figure 1A, element 104).  However, Li et al. and the prior art of record neither shows nor suggests a wavelength conversion device comprising a thermal conductive layer disposed on the same side of the substrate as the first phosphor layer, wherein the thermal conductive layer is directly connected to the at least one conversion region, wherein a thermal conductivity coefficient of the thermal conductive layer is disposed adjacent to the first phosphor layer and directly connected to the at least one conversion region, wherein a thermal conductivity coefficient of the thermal conductive layer is greater than a thermal conductivity coefficient of the first phosphor layer, and wherein the thermal conductivity coefficient of the first phosphor layer is greater than a thermal conductivity coefficient of the reflective layer.
Regarding claims 2-9, 11-17, and 19-20, the claims are allowable based on their dependence from allowable claims 1, 10, and 18 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al. (US Pub. No. 2020/0132261 A1) discloses a wavelength-converting device including an inner annular portion and an annular portion. The annular portion is connected to an outer edge of the inner annular portion. The annular portion includes a wavelength-converting portion, a first heat-conductive bonding medium, a reflective layer, and a wavelength-converting layer. A groove is annularly disposed in the wavelength-converting portion, and the groove is recessed from the light incident side of the wavelength-converting device. The first heat-conductive bonding medium is disposed in the groove. The reflective layer is disposed on the first heat-conductive bonding medium. The wavelength-converting layer is disposed on the reflective layer and has a light receiving surface. A projection apparatus is also provided.
Chen et al. (US Pub. No. 2019/0121119 A1) teaches a projector including an illumination system that includes a light source device and a wavelength conversion device. The light source device is configured to provide an excitation beam. The wavelength conversion device is disposed on a transmission path of the excitation beam, and configured to convert the excitation beam into an illumination beam. The wavelength conversion device includes a substrate comprising a first surface, a second surface, and an axis center, a heat-conducting connection structure, a first reflective structure, and a wavelength conversion structure. The heat-conducting connection structure is located between the first surface and a first reflective structure, the first reflective structure is located between the heat-conducting connection structure and a wavelength conversion structure, and the wavelength conversion structure is located on the first reflective structure.
Hsu et al. (US Pub. No. 2017/0059979 A1) shows a wavelength conversion device including a main body, a middle connection layer and a wavelength conversion adhesive layer. The main body has a reflective surface, wherein the reflective surface has a first region and a second region, and the second region is located at a transmission path of the exciting light beam. The middle connection layer is disposed on the first region and exposes the second region. The wavelength conversion adhesive layer is adhered on the middle connection layer and covers the second region, wherein the exciting light beam is adapted to pass the wavelength conversion layer to be reflected by the second region. In addition, a projector having a wavelength conversion device is also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/30/2022